C lerl |
Bg He Gael my 15 21

(led Staes shat Court

Middle Distict of North Carolina

Dear CI ler

<b, oe - David Hilf C re "Hil) would ike 2
cérthed jes Fi fe
T5158 $56 15

16 fet:

  

ota
Cout Documart: ho. 152 15?
15§ 159 16p 161, 162 18316
wy i re ge) heresies“ tran’ m Criminal

Case ng 7 15-Ch-4B5 As Soon ble (Exped
ied)
ree L am In forma Payperis price cad ae ih

U.S.C. €3006A er Laat | dete Act ard THe LE USC.

> fi pA K equest ay fees dhe psemeabacurked
ly le a —. be paid the United Stiles aS

af ny Oop CO i 2 ase documents f! Kh be wil | ASS if in M
elense @ ectively ainsT. aif ervised Release”

Qe
Velatin charrpe ( Docs. N2 156 157. 156) which spelen

eck
cls ay Constiti titatonal and Due process 7 in This CASe,

Thank bu,
Brigg ) Hill

signed
Signajie

Brian David Hill #£ -
Federal Correchoal Tefen ri
EO Box 1000
Bither, NC. 275099
USWGO
JisticeForUSW6D Wordpress, Com

a Case 1:13-cr-00435-TDS Document 168 Filed 01/24/19 Pane 1 of 1

a

 
